Citation Nr: 1010719	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the reduction of a 100 percent evaluation for 
prostate cancer with evidence of bladder neck involvement was 
proper.

2.  Entitlement to an evaluation in excess of 40 percent for 
prostate cancer with evidence of bladder neck involvement 
from March 1, 2008.

3.  Whether the termination of entitlement to special monthly 
at the statutory housebound rate compensation from March 1, 
2008 was proper.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Winston-Salem, North Carolina Department of Veterans' Affairs 
(VA) Regional Office (RO), wherein the RO reduced the 
evaluation assigned for prostate cancer with evidence of 
bladder neck involvement from 100 percent to 40 percent, 
effective March 1, 2008.  Also in this rating decision, the 
RO found that entitlement to special monthly compensation at 
the statutory housebound rate was no longer shown, effective 
March 1, 2008.  


FINDINGS OF FACT

1.  A March 2003 rating decision granted service connection 
for prostate cancer with evidence of bladder neck involvement 
and assigned a 100 percent disability rating, effective 
December 16, 2002.

2.  Following a prostatectomy in January 2003, due to 
multiple positive margins and a post-op rising prostatic 
specific antigen (PSA), the Veteran was treated with Zoladex 
hormone therapy for three years from October 2003 with the 
last injection in July 2006 and VA treatment records as well 
as a March 2007 VA examination demonstrate the absence of 
prostate cancer with a PSA of less than 0.01 ng/ml.

3.  Following appropriate due process, a November 2007 rating 
decision reduced the 100 percent evaluation assigned for the 
Veteran's prostate cancer with evidence of bladder neck 
involvement to 40 percent, effective March 1, 2008.

4.  The Veteran's postoperative residuals of prostate cancer 
with evidence of bladder neck involvement resulted in 
continual urine leakage requiring three to four pads a day, 
urinary frequency with a daytime voiding interval less than 
one hour and awakening to void two to four times a night.

5.  As of March 1, 2008, the Veteran did not have a single 
service-connected disability rated as 100 percent disabling 
and he no longer met the schedular requirements for special 
monthly compensation at the statutory housebound rate.


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent evaluation for 
prostate cancer with evidence of bladder neck involvement was 
proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528, Note (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for prostate cancer with evidence of bladder neck involvement 
have not been met from March 1, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528 (2009).

3.  The criteria for an award of special monthly compensation 
at the statutory housebound rate from March 1, 2008 are not 
met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The appeal arises from a reduction in evaluation for prostate 
cancer with evidence of bladder neck involvement and a 
termination of special monthly compensation at the statutory 
housebound rate.  A March 2007 letter advised the Veteran of 
his due process rights concerning the proposal of reduction 
in his prostate cancer evaluation and special monthly 
compensation at the statutory housebound rate.  

The Veteran received notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claims, and was furnished a Statement of the Case in 
September 2008.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating the 
increased rating portion of this claim.   The Veteran has 
described his symptoms, limitations and the impact of such on 
his functioning to a VA examiners and VA physicians.  Based 
on this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
outpatient treatment reports, a VA examination and statements 
and from the Veteran.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

1.  Prostate Cancer with Evidence of Bladder Neck Involvement

The Veteran underwent a radical perineal prostatectomy on 
January 31, 2003.  In March 2003, the RO granted service 
connection for prostate cancer with evidence of bladder neck 
involvement and assigned him a 100 percent evaluation, 
effective December 16, 2002.  After a March 2007 VA 
examination, the Veteran was assigned a 40 percent evaluation 
for prostate cancer with evidence of bladder neck 
involvement, effective March 1, 2008.

The Veteran takes issue with the rating assigned when his 
service-connected prostate cancer with evidence of bladder 
neck involvement was reduced from 100 percent to 40 percent.  

This issue essentially involves two questions.  First, was 
the reduction in the 100 percent evaluation proper; and 
second, if the reduction was proper, was the assignment of a 
40 percent disability evaluation proper.

(a).  Whether the reduction of a 100 percent evaluation 
for prostate cancer with evidence of bladder neck 
involvement was proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  Final rating action will reduce or 
discontinue the compensation effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).

The evidence reveals that the Veteran underwent radical 
perineal prostatectomy at the VA on January 31, 2003.  
Thereafter, due to multiple positive margins and a post-op 
rising PSA, therapeutic procedures were undertaken to treat 
the prostate cancer.  Specifically, the Veteran was treated 
at the VA with Zoladex hormone therapy for three years from 
October 2003 with the last injection in July 2006.  In 
addition, VA medical records from May 2005 to June 2009 
reflect findings from lab studies conducted from February 
2005 to February 2009 in which Veteran's prostatic specific 
antigen (PSA) was less than 0.01.  Also, in the March 2007 VA 
examination report, lab studies revealed the Veteran's PSA 
was less than 0.01.  In a February 2009 VA outpatient 
treatment report, it was noted that the Veteran's PSA was 
stable and that there was clinically no evidence of 
recurrence of prostate cancer or of metastatic disease.  

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by provisions set in the 
rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 
(1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2009).

Based on a review of the procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The Veteran was notified of his rights and was 
given an opportunity for a hearing and time to respond by way 
of a March 2007 letter.  A December 2007 letter notified the 
Veteran of the final reduction, and the reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (2009).  Thus, 
the Board finds that the reduction from 100 percent was 
proper.

(b).  Entitlement to a disability rating in excess of 40 
percent for prostate cancer with evidence of bladder 
neck involvement from March 1, 2008.

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115b. 

The Board notes that the Veteran is currently rated at 40 
percent, which is greater than or equal to the maximum 
ratings assignable for obstructed voiding or urinary 
frequency.  Moreover, as discussed below, there is no 
indication of any renal dysfunction related to his prostate 
cancer or surgery.  See 38 C.F.R. § 4.115a.  Thus, the 
appropriate criteria for consideration in this case are those 
pertaining to urine leakage.  

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 60 
percent.  If the wearing of absorbent materials which must be 
changed 2 to 4 times per day is required, a rating of 40 
percent is provided.  If the wearing of absorbent materials 
which must be changed less than 2 times per day is required, 
a rating rated 20 percent is provided.  Id.

VA outpatient treatment reports from May 2005 to February 
2006 reflect that lab studies from February 2005 to February 
2006 reported findings that the Veteran's PSA was less than 
0.01.  These records also note that the Veteran reported 
having urine leakage, he continued to use three pads a day 
for his urge incontinence and had nocturia two to three times 
a night.  

In a March 2007 VA examination, the Veteran reported problems 
with urinary incontinence since his surgery with an "almost 
complete loss of control" of urine and he changed three to 
four pads a day.  Nocturia was reported three to four times a 
night.  The Veteran also reported urinary symptoms included 
daytime voiding intervals of less than one hour.  No history 
of urinary tract infections, obstructed voiding, urinary 
tract stones, renal dysfunction, renal failure, acute 
nephritis or hydronephrosis was reported.  Erectile 
dysfunction was reported, however, this was most likely 
etiologically related to a psychological condition and noted 
to have existed prior to the prostate surgery.  Laboratory 
tests revealed PSA of less than 0.01 ng/ml.  The Veteran 
reported that his usual occupation was that of an attendant 
in college to disabled students but he had been retired since 
1996 due to psychiatric problems and medical problems 
involving the back and foot.  The Veteran was diagnosed with 
cancer of the prostate with surgically imposed urinary 
incontinence and erectile dysfunction, which occurred prior 
to prostate cancer, but aggravated by same.  The effects on 
the Veteran's usual daily activities included mild effects on 
chores, shopping, exercise, sports, recreation and traveling 
with no effects on feeding, bathing, dressing, toileting and 
grooming.  The examiner also noted that there were no effects 
on basic activities of daily living.

VA outpatient treatment reports from February 2008 to June 
2009 reflect that the Veteran reported having urinary 
incontinence with the use of daily pads in and nocturia two 
times a night.  Lab reports during this time reflect the 
Veteran's PSA was less than 0.01.  In May 2009, the Veteran 
was diagnosed with cancer of the prostate, status post 
surgery, and no new symptoms were noted.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's prostate cancer with evidence 
of bladder neck involvement does not warrant an disability 
rating in excess of 40 percent at any time from March 1, 2008 
under Diagnostic Code 7528, for a voiding dysfunction 
characterized by continual urine leakage.  As Diagnostic Code 
7528 designates that malignant neoplasms of the genitourinary 
system are to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant, and as the Veteran is 
currently rated at 40 percent, which is greater than or equal 
to the maximum ratings assignable for obstructed voiding or 
urinary frequency, the appropriate criteria for consideration 
in this case are those pertaining to urine leakage or renal 
dysfunction.  The Board notes that there is no indication of 
any renal dysfunction related to his prostate cancer or 
surgery as the Veteran reported in the March 2007 VA 
examination that he had no history of renal dysfunction, 
renal failure, acute nephritis or hydronephrosis.  Therefore, 
he can not receive a higher rating under the criteria for 
renal dysfunction.  

The medical evidence of record reflects that the Veteran 
reported having urinary incontinence since his surgery with 
an "almost complete loss of control" of urine, and he 
required the use of up to four pads a day, at most.  
Therefore, the Board finds the evidence of record more nearly 
approximates the criteria for a 40 disability rating, as the 
Veteran's urine leakage requires use of up to four pads a 
day.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 40 percent at any time 
since March 1, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the Veteran's disability has been no 
more than 40 percent disabling since that date, so his rating 
cannot be "staged" because the 40 percent rating represent 
his greatest level of functional impairment attributable to 
this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 40 
percent for prostate cancer with evidence of bladder neck 
involvement is not warranted at any time since March 1, 2008.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

Finally, the Board acknowledges the Veteran's complaints of 
erectile problems.  However, the Veteran already receives 
special monthly compensation for the loss of use of a 
creative organ.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's prostate cancer with evidence of 
bladder neck involvement presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
prostate cancer with evidence of bladder neck involvement.  
The March 2007 VA examination reflects that the Veteran 
reportedly retired in 1996 due to psychological problems and 
problems with his back and foot.  Moreover, the effects on 
the Veteran's daily activates were noted to be absent or mild 
and the examiner found that there were no effects on basic 
activities of daily living.  As a result, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

2.  Special monthly compensation at the statutory housebound 
rate from March 1, 2008

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114.  Determinations as to need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises and it is reasonable 
certain that the disability or disabilities and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for post traumatic stress 
disorder, rated as 70 percent disabling; prostate cancer with 
evidence of bladder neck involvement, rated as 40 percent 
disabling, tinnitus, rated as 10 percent disabling, residuals 
of a punji stick wound, left leg, rated as 0 percent 
disabling, residuals of an injury to the right finger, rated 
as 0 percent disabling and residuals of a punji stick wound 
to the right leg, rated as 0 percent disabling.  The combined 
rating is 80 percent.  The disability rating for prostate 
cancer with evidence of bladder neck involvement and the 
combined rating have been in effect since March 1, 2008.  The 
Veteran is also assigned a total rating based upon individual 
unemployability, granted from November 25, 1998, and he 
receives special monthly compensation for loss of use of a 
creative organ.  

The Veteran argues that he should continue to receive special 
monthly compensation at the housebound rate due to the severe 
and chronic nature of his disabilities.  In this regard, the 
Board notes that, from March 1, 2008, the Veteran does not 
have a single service-connected disability which is rated at 
100 percent.  In addition, there is no competent medical 
evidence demonstrating that the Veteran is substantially 
confined to his home due to his service-connected 
disabilities.  In fact, the March 2007 VA examination 
reflects that the Veteran reportedly retired in 1996 due to 
psychological problems and physical problems with his back 
and foot, the effects on his daily activates were noted to be 
absent or mild and the examiner found that there were no 
effects on basic activities of daily living.  The Board 
finds, accordingly, that the weight of the evidence is 
against the claim for special monthly compensation at the 
statutory housebound rate from March 1, 2008.


ORDER

The reduction of the 100 percent evaluation for prostate 
cancer with evidence of bladder neck involvement was proper, 
and restoration of the 100 percent evaluation is denied.

An evaluation in excess of 40 percent for prostate cancer 
with evidence of bladder neck involvement from March 1, 2008, 
is denied.

The termination of special monthly compensation at the 
statutory housebound rate from March 1, 2008 was proper, and 
special monthly compensation at the statutory housebound rate 
from March 1, 2008 is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


